               Case 01-55555     Doc 9556     Filed 03/08/21   Page 1 of 1




Plaintiff Eric D. Green (the “Trustee”), as trustee for the PSAN PI/WD Trust, d/b/a
the Takata Airbag Tort Compensation Trust Fund (the “Trust”) filed the Plaintiff’s
Ex ParteMotion for Alternative Service on Defendant Mitsui Sumitomo Insurance
Company, Limited Pursuant to Federal Rule of Civil Procedure 4(f)(3) (the
“Alternative Service Motion”). 31 The Debtors in these chapter 11 cases are Takata
                                 2F




Americas, TK Finance, LLC; TK China, LLC; TK Holdings Inc.; Takata Protection Systems
Inc.; Interiors in Flight Inc.; TK Mexico Inc.; TK Mexico LLC; TK Holdings de Mexico, S.
de R.L. de C.V.; Industrias Irvin de Mexico, S.A. de C.V.; Takata de Mexico S.A. de C.A.;
and Strosshe-Mex, S. de R.L. de C.V. (the “Debtors” or “Takata”). 2 This Memorandum
Order constitutes the Court’s findings of fact and conclusions of law under Rule 52 of the
Federal Rules of Civil Procedure, made applicable to this proceeding by Rule 7052 of the
Federal Rules of Bankruptcy Procedure. This Court has jurisdiction to decide this Motion
pursuant to 28 U.S.C. § 157 and §1334(b).3 Adv. D.I. 5.Case 01-55555 Doc 9554
Filed 03/08/21 Page 1 of 8
